DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tianhao et al. US 2020/0211894.
Regarding claim 1, Tianhao et al. Figs. 7-11 discloses a method, comprising: 
forming a fin 110 protruding from a substrate 100, the fin 110 comprising a first sidewall and a second sidewall formed opposite to the first sidewall; 
depositing a shallow-trench isolation (STI) material 113 on the substrate 100, comprising: 
depositing a first portion of the STI material e.g. graphics-intensive region I in contact with the first sidewall; and 
depositing a second portion of the STI material e.g. graphics-sparse II in contact with the second sidewall; 
performing a first etching process on the STI material to remove a first height of the STI material in the first portion at a first etching rate and a second height of the STI material in the second portion at a second etching rate greater than the first etching rate [0068]-[0069]; and 
performing a second etching process on the STI material to remove a third height of the STI material in the first portion at a third etching rate and a fourth height of the STI material in the second portion at a fourth etching rate less than the third etching rate [0068]-[0069].

Regarding claim 6, Tianhao et al. Figs. 7-11 discloses the method of claim 1, further comprising forming an other fin 110 protruding from the substrate 100 and adjacent to the fin 110, wherein the other fin 110 comprises: 
a third sidewall opposing the second sidewall, wherein the first portion of the STI material e.g. graphics-intensive region I is formed between the second and third sidewalls; and 
a fourth sidewall formed opposite to the third sidewall.

Regarding claim 11, Tianhao et al. Figs. 7-11 discloses a method, comprising: 
forming a plurality of fins 110 protruding from a substrate 100, the plurality of fins comprising first and second outermost fins, wherein: 
the first outermost fin 110 comprises a first inner sidewall and a first outer sidewall formed opposite to the first inner sidewall; and 
the second outermost fin 110 comprises: 
a second inner sidewall opposing the first inner sidewall; and 
a second outer sidewall formed opposite to the second inner sidewall; 
depositing a shallow-trench isolation (STI) material 113 on the substrate 100, comprising: 
depositing a first portion of the STI material between the first and second inner sidewalls e.g. graphics-intensive region I; and 
depositing a second portion of the STI material in contact with the first and second outer sidewalls e.g. graphics-sparse II; 
performing a first etching process on the STI material to etch the first portion of the STI material at a first etching rate and the second portion of the STI material at a second etching rate greater than the first etching rate [0068]-[0069]; and 
performing a second etching process on the STI material to etch the first portion of the STI material at a third etching rate and the second portion of the STI material at a fourth etching rate less than the third etching rate [0068]-[0069].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, 7-8, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tianhao et al. as applied to claims 1 and 11 above, and further in view of Imai et al. US 2017/0243753.
Regarding claim 2, Tianhao et al. discloses the method of claim 1. Tianhao et al. does not disclose wherein the first etching process comprises dispensing ammonia and hydrogen fluoride precursors into an etching chamber.  
Imai et al. discloses a method of etching an STI material in a semiconductor device comprising a first etching process by dispensing ammonia and hydrogen fluoride precursors into an etching chamber [0023]. 
Tianhao et al. and Imai are analogous art because they are directed to the etching of STI material in a finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tianhao et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tianhao et al. and incorporate the teachings of Imai et al. to adjust surface heights of the STI material [0031].

Regarding claim 3, Tianhao et al. and Imai et al. teach the method of claim 2. Imai et al. teaches wherein the first etching process further comprises maintaining a temperature of the etching chamber between about 250C and about 500C [0023].  

Regarding claim 4, Tianhao et al. discloses the method of claim 1. Tianhao et al. does not disclose wherein the second etching process comprises dispensing ammonia and nitrogen trifluoride precursors into an etching chamber.  
Imai et al. discloses a method of etching an STI material in a semiconductor device comprising a second etching process comprises dispensing ammonia and nitrogen trifluoride precursors into an etching chamber [0026]-[0027].  
Tianhao et al. and Imai are analogous art because they are directed to the etching of STI material in a finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tianhao et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tianhao et al. and incorporate the teachings of Imai et al. to adjust surface heights of the STI material [0031].

Regarding claim 5, Tianhao et al. and Imai et al. teach the method of claim 4. Imai et al. teaches wherein the second etching process further comprises generating plasma on the ammonia and nitrogen trifluoride precursors [0027].

Regarding claim 7, Tianhao et al. discloses the method of claim 1. Tianhao et al. does not disclose wherein a ratio of the first etching rate over the second etching rate is greater than or equal to about 1 and less than about 2.  
On the other hand, Imai et al. establishes a relationship between the first and second etching step and the etching rate of the STI [0032]. The relationship depends on the types or flow rates of the processing gas, the pressure, temperature and etching time. This demonstrates to adjust the top surface of the STI in various regions of the wafer to have the same height, varying these parameters result in a range of values for the etching rate and thus the ratio of the first etching rate over the second etching rate and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the first and second etching rate in order “to achieve the same height of the STI in different regions” and improvement of the FinFET device performance” thereof and optimize “a ratio of the first etching rate over the second etching rate is greater than or equal to about 1 and less than about 2” as a “result effective variable”, and arrive at the recited limitation.

Regarding claim 8, Tianhao et al. discloses the method of claim 1. Tianhao et al. does not disclose wherein a ratio of the third etching rate over the fourth etching rate is less than or equal to 1 and greater than about 0.5.  
On the other hand, Imai et al. establishes a relationship between the first and second etching step and the etching rate of the STI [0032]. The relationship depends on the types or flow rates of the processing gas, the pressure, temperature and etching time. This demonstrates to adjust the top surface of the STI in various regions of the wafer to have the same height, varying these parameters result in a range of values for the etching rate and thus the ratio of the first etching rate over the second etching rate and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the first and second etching rate in order “to achieve the same height of the STI in different regions” and improvement of the FinFET device performance” thereof and optimize “a ratio of the third etching rate over the fourth etching rate is less than or equal to 1 and greater than about 0.5” as a “result effective variable”, and arrive at the recited limitation.

Regarding claim 12, Tianhao et al. discloses the method of claim 11. Tianhao et al. does not disclose wherein the first etching process comprises dispensing ammonia and hydrogen fluoride precursors into an etching chamber.  
Imai et al. discloses a method of etching an STI material in a semiconductor device comprising a first etching process by dispensing ammonia and hydrogen fluoride precursors into an etching chamber [0023]. 
Tianhao et al. and Imai are analogous art because they are directed to the etching of STI material in a finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tianhao et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tianhao et al. and incorporate the teachings of Imai et al. to adjust surface heights of the STI material [0031].

Regarding claim 13, Tianhao et al. and Imai et al. teach the method of claim 12. Imai et al. teaches wherein the first etching process further comprises maintaining a temperature of the etching chamber between about 250C and about 500C [0023].  

Regarding claim 14, Tianhao et al. discloses the method of claim 11. Tianhao et al. does not disclose wherein the second etching process comprises dispensing ammonia and nitrogen trifluoride precursors into an etching chamber.  
Imai et al. discloses a method of etching an STI material in a semiconductor device comprising a second etching process comprises dispensing ammonia and nitrogen trifluoride precursors into an etching chamber [0026]-[0027].  
Tianhao et al. and Imai are analogous art because they are directed to the etching of STI material in a finfet device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tianhao et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tianhao et al. and incorporate the teachings of Imai et al. to adjust surface heights of the STI material [0031].

Regarding claim 15, Tianhao et al. and Imai et al. teach the method of claim 14. Imai et al. teaches wherein the second etching process further comprises generating plasma on the ammonia and nitrogen trifluoride precursors [0027].

Allowable Subject Matter
Claims 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 9, the prior art of record does not disclose, teach or fairly suggest a radical treatment process on the STI material after the first and second etching processes.  
Claim 10 depends from claim 9.

Claims 21-25 are allowed over the prior art of record. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898